Order entered May 16, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01703-CR
                                       No. 05-12-01704-CR

                                     JOHN RUIZ, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                        Trial Court Cause Nos. F11-31859, F10-31315-H

                                             ORDER
        The Court GRANTS court reporter Crystal R. Jones’s May 13, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Jones to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE